Blackmar, J. (dissenting):
I cannot concur in the judgment about to be pronounced. It seems to me contrary to natural justice. Plaintiff’s injury was not caused by any fault or negligence personal to defendant. It is in accordance with the fundamental axioms of law, derived from the experience of men and approved by the natural instincts of justice, that every man should be responsible for his own acts. But the doctrine that one man shall answer for the misconduct of another is a rule of the common law devised to meet the requirements of a complex social state. This doctrine is expressed by the term respondeat superior, and either the defendant is not liable or her liability rests on this doctrine. The doctrine of respondeat superior is an arbitrary rule of law. As was said by Chief Justice Shaw in Farwell v. Boston & Worcester R. R. Corp. (4 Metc. 56): “ The maxim respondeat superior is adopted in that case, from general considerations of policy and security.” It is not universally applicable. The rule that a master is not liable to one servant for the negligence of a fellow-servant is an exception to the rule. In some jurisdictions it is held that another exception is in the case of charitable corporations. These imitations of the rule are adopted in view of the relations *707between the person injured and the master, and may be broadly expressed by the rule of assumption of risk. At common law a servant entering the employ of his master assumes the risk of the negligence of his fellow-servants. This is equivalent to saying that the doctrine of respondeat superior does not apply. I do not think there is any controlling authority which compels us to hold the defendant liable. Neither Patnode v. Foote (153 App. Div. 494), nor Adams v. Tozer (163 id. 751), nor Grimshaw v. L. S. & M. S. R. Co. (205 N. Y. 371) is such. In the Patnode case the defendant was personally negligent. In the Adams case the plaintiff was on the wagon, not as an invited guest, but for' the purpose of assisting the driver. In the Grimshaw case the plaintiff’s intestate was riding on a locomotive of the Wabash railway and was injured by the negligence of an employee of the Lake Shore and Michigan Southern Railway Company. No such relation existed between the plaintiff" and the defendant in that case as to require the limitation of the doctrine of respondeat superior. The case of Philadelphia & Reading R. R. Co. v. Derby (55 U. S. [14 How.] 469) may also be distinguished in that the liability was for gross negligence and the plaintiff in error was a railroad corporation, incapable of personal care or negligence and able to act only through employees intrusted with the management of a dangerous agency. The plaintiff in the case at bar accepted the defendant’s invitation, placed herself, as did the defendant, in the care of the chauffeur, and the defendant, as to carrying the plaintiff, was not engaged in an, undertaking for her own benefit, but for the plaintiff’s. If, as was said by Best, C. J., in Hall v. Smith (2 Bing. 156): “ The maxim of respondeat superior is bottomed on this principle, that he who expects to derive advantage from an act which is done by another for him, must answer for any injury which a third person may sustain from it,” it has no application in this case. Cessante ratione legis, cessat et ipsa lex. Of course I do not suggest that the doctrine of respondeat superior is a “ formula to be put on or off at a judge’s pleasure.” It is a rule of the common law which, like every other such rule, should be kept within the limitation prescribed by the reasons which moved its adoption, and not, by the inertia of long-*708continued repetition, be permitted to stray into a field of law and over relations where its operation results in obvious injustice. I find nothing in the quotations contained in the learned and able opinion of my brother Kelly, nor in his reasoning thereon, inconsistent with my suggestion that the relation between the person injured and the master of the servant whose negligence caused the injury, may be such as to require that the doctrine of respondeat superior be not applied. Conceding that, and assuming that justice is the object of the law, is not this such a case?
If the rule enunciated by the Supreme Court of Massachusetts in Massaletti v. Fitzroy (228 Mass. 487; 118 N. E. Rep. 168) is to prevail, the defendant is not liable on this record, for there is no finding of gross negligence, nor could there be under the charge of the court; but I prefer to rest my dissent on the ground already stated.
The judgment should be reversed and the complaint dismissed.
Rich, J., concurred.
Judgment affirmed on reargument, with costs.